 Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 1 of 28




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

PROFESSIONAL HOSPITAL GUAYNABO, INC.               CASE NO.:
                                                 *
   Plaintiff                                     * RE:
                                                 *
   v.                                            * PETITION FOR VACATUR
                                                 * OF ARBITRATION AWARD
                                                 *
MSO OF PUERTO RICO, INC.                         *
                                                 *
   Defendant                                     *
                                                 /

                                    COMPLAINT

TO THE HONORABLE COURT:

   COMES NOW, Plaintiff, Professional Hospital Guaynabo, Inc., (“PHG”) by

and through its undersigned counsel, Francisco M. López-Romo, and

respectfully States and Prays as follows:

                                  I. JURISDICTION

   1. Jurisdiction is invoked under 9 U.S.C. §§ 9, 10, 11, 12, 13.

   2. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391, as this

        action is brought in the same judicial district in which Defendant, MSO

        of Puerto Rico, Inc., (“MSO”) is registered to conduct business, and where

        the contract that is at issue was entered into by the parties, and where

        the health services that have not been paid for were provided, and where

        the parties’ arbitration proceedings actually took place.

   3. Plaintiff, PHG hereby respectfully requests the issuance of an Order of

        Vacatur of this arbitration award, since it is contrary to the public policy
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 2 of 28
                    Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




    as enuntiated by the Commonwealth of Puerto Rico’s Office of

    Commissioner of Insurance (“0CS”).

                            II. PARTIES TO THIS ACTION

 1. Plaintiff, Professional Hospital Guaynabo, Inc., (“PHG”) is an entity with

    legal capacity to sue and be sued, which was organized and/or exists

    under the laws of the Commonwealth of Puerto Rico.

 2. Defendant, MSO of Puerto Rico, Inc., (“MSO”) is an entity with legal

    capacity to sue and be sued, which was organized and/or exists under

    the laws of the Commonwealth of Puerto Rico or of any other state.

                            III. INTRODUCTION

 1. This petition for the Vacatur of an arbitration award is predicated under

    the following statute:

       “9 U.S. Code § 9. Award                          of       arbitrators;             confirmation;
       jurisdiction; procedure

       If the parties in their agreement have agreed that a judgment of
       the court shall be entered upon the award made pursuant to
       the arbitration, and shall specify the court, then at any time
       within one year after the award is made any party to the
       arbitration may apply to the court so specified for an order
       confirming the award, and thereupon the court must grant
       such an order unless the award is vacated, modified, or
       corrected as prescribed in sections 10 and 11 of this title. If no
       court is specified in the agreement of the parties, then such
       application may be made to the United States court in and for
       the district within which such award was made. Notice of the
       application shall be served upon the adverse party, and
       thereupon the court shall have jurisdiction of such party as
       though he had appeared generally in the proceeding. If the
       adverse party is a resident of the district within which the
       award was made, such service shall be made upon the adverse
       party or his attorney as prescribed by law for service of notice of
       motion in an action in the same court. If the adverse party shall


                                                                                                    page 2 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 3 of 28
                    Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




       be a nonresident, then the notice of the application shall be
       served by the marshal of any district within which the adverse
       party may be found in like manner as other process of the
       court. (July 30, 1947, ch. 392, 61 Stat. 672.)

       9 U.S. Code § 10. Same; vacation; grounds; rehearing

       (a) In any of the following cases the United States court in and
           for the district wherein the award was made may make an
           order vacating the award upon the application of any party
           to the arbitration—
       (1) where the award was procured by corruption, fraud, or
           undue means;
       (2) where there was evident partiality or corruption in the
           arbitrators, or either of them;
       (3) where the arbitrators were guilty of misconduct in refusing
           to postpone the hearing, upon sufficient cause shown, or in
           refusing to hear evidence pertinent and material to the
           controversy; or of any other misbehavior by which the rights
           of any party have been prejudiced; or
       (4) where the arbitrators exceeded their powers, or so
           imperfectly executed them that a mutual, final, and definite
           award upon the subject matter submitted was not made.
       (b) If an award is vacated and the time within which the
           agreement required the award to be made has not expired,
           the court may, in its discretion, direct a rehearing by the
           arbitrators.
       (c) The United States district court for the district wherein an
           award was made that was issued pursuant to section 580 of
           title 5 may make an order vacating the award upon the
           application of a person, other than a party to the arbitration,
           who is adversely affected or aggrieved by the award, if the
           use of arbitration or the award is clearly inconsistent with
           the factors set forth in section 572 of title 5. (July 30, 1947,
           ch. 392, 61 Stat. 672; Pub. L. 101–552, § 5, Nov. 15,
           1990, 104 Stat. 2745; Pub. L. 102–354, § 5(b)(4), Aug. 26,
           1992, 106 Stat. 946; Pub. L. 107–169, § 1, May 7, 2002, 116
           Stat. 132.)

       9 U.S. Code § 11. Same; modification or correction; grounds;
         order

          In either of the following cases the United States court in
          and for the district wherein the award was made may make
          an order modifying or correcting the award upon the
          application of any party to the arbitration—
                                                                                          page 3 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 4 of 28
                    Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




       (a) Where there was an evident material miscalculation of
           figures or an evident material mistake in the description of
           any person, thing, or property referred to in the award.
       (b) Where the arbitrators have awarded upon a matter not
           submitted to them, unless it is a matter not affecting the
           merits of the decision upon the matter submitted.
       (c) Where the award is imperfect in matter of form not affecting
           the merits of the controversy.

       The order may modify and correct the award, so as to effect the
         intent thereof and promote justice between the parties. (July
         30, 1947, ch. 392, 61 Stat. 673.)

       9 U.S. Code § 12. Notice of motions to vacate or modify; service; stay
       of proceedings
       Notice of a motion to vacate, modify, or correct an award must
       be served upon the adverse party or his attorney within three
       months after the award is filed or delivered. If the adverse party
       is a resident of the district within which the award was made,
       such service shall be made upon the adverse party or his
       attorney as prescribed by law for service of notice of motion in
       an action in the same court. If the adverse party shall be a
       nonresident then the notice of the application shall be served by
       the marshal of any district within which the adverse party may
       be found in like manner as other process of the court. For the
       purposes of the motion any judge who might make an order to
       stay the proceedings in an action brought in the same court
       may make an order, to be served with the notice of motion,
       staying the proceedings of the adverse party to enforce the
       award. (July 30, 1947, ch. 392, 61 Stat. 673.)
       9 U.S. Code § 13. Papers filed with order on motions; judgment;
       docketing; force and effect; enforcement
       The party moving for an order confirming, modifying, or
       correcting an award shall, at the time such order is filed with
       the clerk for the entry of judgment thereon, also file the
       following papers with the clerk:
       (a) The agreement; the selection or appointment, if any, of an
           additional arbitrator  or umpire; and each written
           extension of the time, if any, within which to make the
           award.
       (b) The award.



                                                                                          page 4 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 5 of 28
                    Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




       (c) Each notice, affidavit, or other paper used upon an
           application to confirm, modify, or correct the award, and a
           copy of each order of the court upon such an application.

       The judgment shall be docketed as if it was rendered in an
       action.

       The judgment so entered shall have the same force and effect,
       in all respects, as, and be subject to all the provisions of law
       relating to, a judgment in an action; and it may be enforced as if
       it had been rendered in an action in the court in which it is
       entered. (July 30, 1947, ch. 392, 61 Stat. 673.)

             IV. THE ARBITRATION AWARD TO BE VACATED

 1. On May 26th, 2020 and notified on May 27th, 2020, the Honorable

    Arbitrator José R. Negrón Fernández entered an “Award” in the

    arbitration case of Professional Hospital Guaynabo, Inc. v. MSO Puerto

    Rico, Case No.: 01-17-0007-5562. In its pertinent parts, this Arbitration

    Award reads as follows:

       “On May 9th, 2013 MSO of Puerto Rico, Inc. (“MSO”), and
       Professional Hospital Guaynabo, Inc. (“PHG”), signed a Hospital
       Services Agreement (”HSA”) which provided for arbitration
       pursuant to the Commercial Rules of the American Arbitration
       Association (“Rules-AAA”) as the alternate dispute resolution
       method to elucidate any dispute with respect to the
       performance or interpretation of any clause of the HSA when
       PHG “is not satisfied with resolution of any matter in
       controversy submitted to the MSO, and/or the Executive
       Management of the MSO”.

       On December 18th, 2017 PHG filed with the AAA a Healthcare
       Commercial Demand for Arbitration describing the nature of the
       dispute as “medical and hospitalization services which shall
       remained unpaid” and claiming a payment of $618,938.00, plus
       attorney’s fees, interest and arbitration costs. Afterward, on
       January 24th, 2018, MSO requested the dismissal of the case


                                                                                          page 5 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 6 of 28
                       Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




        based on a contractual time bar defense.2 PHG filed its
        opposition on February 23rd, 2018.

        On June 5th, 2018 the undersigned was formally appointed as
        Arbitrator in this case and on July 17th, 2018, a Preliminary
        Scheduling Order (“PSO”) was issued stating the following in its
        pertinent parts:

    Applicable Law: The Commercial Arbitration Rules of the AAA
    effective October 1, 2013, and the Federal Arbitration Act will
    govern the Arbitration. The Professional Services Agreement
    (“PSA”)5 will be construed and interpreted in accordance with the
    Federal and the Commonwealth of Puerto Rico Laws.

    Award:

           a. The Arbitrator will enter a reasoned written award based
              on the evidence presented at the Final Hearing and
              pursuant to Article 9.3 of the PSA, which states that the
              Arbitrator’s decision will be considered the ‘final
              determination of the matter in dispute’.6
           b. Pursuant to Rule-54 of the Commercial Arbitration Rules
              of the AAA the parties expressly requested that the
              Arbitrator allocate parties’ expenses in the Final Award.
    …

    [At Pgs. 18-20:]

    Analysis

    In the Order issued on September 12th, 2018 denying without
    prejudice MSO’s request for dismissal based on the contractual
    time bar defense, the undersigned evaluated the issue under ‘the
    limited facts submitted at that time’ and, under that particular
    scenario, I concluded that MSO proffered no evidence to support a
    dismissal at that stage. However, after the Final Hearing the
    factual scenario is very different.

    In the Order dated September 12th, 2018, I advanced an
    interpretation of Art. 9 of the HSA. Afterward, on June 10th, 2019

                                                                                             page 6 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 7 of 28
                    Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




    the Puerto Rico Court of Appeals issued a Judgment in the case of
    Mennonite General Hospital, Inc. v. MSO of Puerto Rico, Inc, et
    als., KLAN201801337, in which the majority of a three Judge panel
    adopted a different interpretation of Art. 9 of the HSA.50 However,
    this issue does not need to be revisited because the facts that were
    proved during the Final Hearing clearly show that PHG was aware
    that the sixty (60) day period to submit the controversy to
    arbitration was triggered on December 5th, 2016.

    The letter dated December 29th, 2016, signed by PHG’s external
    Counsel and sent to MSO with the approval of Valentín González,
    clearly demonstrates that PHG was aware that MSO’s
    communication dated December 5th, 2016, constituted MSO’s
    final determination rejecting PHGs claims. In addition, PHG’s
    external Counsel admitted that after December 5th, 2016, the only
    other step PHG had available to solve the controversy was
    arbitration (“lo único que nos queda es arbitraje”), and that the
    letter dated December 29th, 2016, was a settlement offer to avoid
    the costs related to an arbitration procedure. Consequently, there
    is no doubt that PHG was aware that the sixty (60) day period to
    submit the controversy to arbitration began to accrue on December
    5th, 2016 and expired on February 3rd, 2017.
    …

    Under this scenario there is no doubt that from December 5th,
    2016, PHG had sixty (60) days to submit the controversy to
    arbitration and, consequently, the demand for arbitration was
    untimely filed with the AAA on December 18th, 2017 and shall be
    dismissed.”

    Please See, Exhibit 1.

          V. THE LEGAL GROUNDS THAT SUPPORT THIS PETITION FOR
          ENTRY OF AN ORDER Of VACATUR OF ARBITRATION AWARD

 1 As a matter of law, the “contractual time bar defense” cannot be

    applicable to this arbitration claim, since any contractual agreement by

    Plaintiff, PHG and Defendant, MSO setting any “time bar” for submitting

                                                                                          page 7 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 8 of 28
                    Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




    PHG’s claims or invoices, as well as for filing an arbitration proceeding

    for its collection of these same claims for payment for services rendered

    to Defendant, MSO’s health insurance beneficiaries, would be contrary to

    public policy as been declared by the Commonwealth of Puerto Rico’s

    Commissioner of Insurance. Please See, Exhibit 2.

 2 The Puerto Rico Office of the Commissioner of Insurance is the

    administrative agency that has the ministerial duty to ensure at all times

    that the provisions that are contained in the Puerto Rico Insurance Code

    and in the Regulations that are promulgated Office of the Commissioner

    of Insurance, are complied with by any persons or legal entities that may

    be conducting any health care insurance business in Puerto Rico, or that

    may be rendering any health care services under its jurisdiction.

 3 This Office of the Commissioner of Insurance had previously issued its

    Normative Letter Number N-PP-3-73-2006, interpreting Act No. 104 of

    July 19, 2002, that was enacted by the Commonwealth of Puerto Rico to

    add a new Chapter 30 to Puerto Rico’s Act No. 77 of June 19, 1957, that

    is known as the "Insurance Code of Puerto Rico."

 4 This statute establishes the terms that must be observed by any health

    care insurers and by any other health care service organizations to

    process its payments of those claims that are submitted by any health

    care service providers, and this statute and those regulations actually

    provide for the specific procedures that are available to object to any

    such claims, and also establish any applicable penalties.


                                                                                          page 8 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 9 of 28
                     Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




 5 The Puerto Rico Commissioner of Insurance’s Normative Letters must be

    complied with by Defendant, MSO and by any other health insurance

    companies that conduct their health care insurance business in Puerto

    Rico.

 6 The Commissioner of Insurance has previously ruled that any medical

    and hospitalization services that are rendered in Puerto Rico must be

    paid for, regardless of “tardiness or late filings” of those claims or

    invoices. This Normative Letter Number N-PP-3-73-2006 was issued on

    March 16, 2006, by Dorelisse Juarbe Jiménez while she was acting in

    her official capacity as the Commissioner of Insurance of the Office of the

    Insurance Commissioner of Puerto Rico.

 7 The Normative Letter is conclusive regarding the terms that were

    established under Act No. 104 of July 19, 2002, that is known as the

    "Law for the Timely Payment of Claims to Health Service Providers" and

    in its pertinent part, reads as follows:

       "... the OCS has become aware of certain situations that some
       health service providers are facing in the processing of their claims
       before the insurers who subscribe to health care plans and health
       service organizations ... have adopted the position of not paying for
       those claims that have been filed after the expiration of the ninety
       (90) day term established in Article 30.030 of the Insurance Code
       of Puerto Rico ... it is stated that these parties are refusing to
       satisfy the payment of claims, when the participating provider has
       not filed all the necessary documents or responded to the
       notification of the insurer or health services organization,
       regarding if the claim is not processable for payment .."

       "The OCS being the administrative agency that has the ministerial
       duty to ensure at all times that the provisions contained in the
       Puerto Rico Insurance Code and its Regulations are complied with,
       it is now necessary to establish the parameters that will be
                                                                                           page 9 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 10 of 28
                    Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




       applicable to the situations set forth herein. ... Based on the
       aforementioned articles of the Law and the Regulations, the OCS is
       hereby disposing that the only repercussions that a participating
       provider may be exposed if a claim is filed outside of the term of
       ninety (90) days, ... or of that term greater than has agreed by the
       parties under their contract, are: (1) that the insurer of health care
       plans or health services organization will not have to abide by the
       terms of timely payment; (2) there will be no imposition of interest
       for late payment; and (3) that the OCS will not have original
       jurisdiction over any disputes that arise, so that, as a result of the
       non-payment by an insurer authorized to subscribe to health care
       plans or health services organization, the participating provider
       must file a civil action of collection of monies for those services
       rendered before the Examining Official with jurisdiction."

       "On the other hand, in regards to the term of 45 days provided in
       Article 30.030, supra, for a health service provider to respond to
       the objections of an insurer of health care plans or health services
       organization for payment of a claim, we are hereby disposing that
       the only effect that a health service provider has on not responding
       during the aforementioned term is that that party has accepted the
       reported indications. In no way should it be interpreted that said
       provision establishes that the participating provider is stripped of
       its right to be paid for the health services it has rendered but has
       not submitted, within the aforementioned period, all the
       information or documentation required by the insurer or
       organization of health services. Likewise, we provide that an
       affirmative action, within the term of forty-five (45) days, by a
       participating provider, addressed to answer the objection of the
       insurer or health services organization, constitutes a response in
       light of the provisions in Article 30.050, supra, which has the effect
       of interrupting said term."

       "It will only be understood that the participating provider
       acquiesces to the contention of the insurer or health service
       organization that their claim is not processable for payment, when
       the latter omits any response within the established period. Even
       so, the participating provider will only be deprived of the
       safeguards granted by Act No. 104, supra, to receive timely
       payment for the services that he has provided, so he must appeal
       to the Examining Official with jurisdiction to enforce the agreed-
       upon obligations."

       "Understanding that an insurer or health service organization is
       released from its obligation to pay for health services provided by a
       participating provider, when the latter has not submitted its claim
                                                                                          page 10 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 11 of 28
                         Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




         within ninety (90) days, or has not filed all the documents
         necessary to dispose of the claim or responded to its objection,
         within the term of forty-five (45) days, would be contrary to the
         clear provisions of the Act and Rule LXXIII. We must emphasize
         that Act No. 104, supra, was promulgated with the purpose of
         guaranteeing to providers the timely payment of their services.
         Under no scenario does said statute allow insurers or health
         service organizations to get rid of their obligation to pay for the
         mere fact that providers do not comply with the terms established
         by law."

         "Finally, we have obtained knowledge that some insurers and
         health service organizations have circulated contracts to their
         health service providers that contain clauses that could be
         contrary to the provisions of the Law. For this purpose, we must
         warn that the contractual relationships that are established
         between health service providers and insurers and health service
         organizations must be similar to the provisions of Act No. 104 and
         its clear legislative purpose. Bearing in mind that the principle of
         contractual autonomy between the parties is subordinated to the
         fact that the pacts, clauses and conditions established are not
         contrary to the laws, the OCS, in which rests the ministerial duty
         to administer the provisions of Act No. 104, will not protect an
         insurer authorized to issue health care plans or health services
         organization that may use its contracts with providers to establish
         conditions that have the effect of evading the obligations imposed
         by law. All disability insurers that are authorized to underwrite
         health care plans and all health service organizations in Puerto
         Rico must act in strict compliance with the provisions herein."

         Please See, Exhibit 2.

 8.   The uncontroverted facts that were proven during the arbitration hearings

      were as follows:

 9.   PHG began its relationship with MSO Puerto Rico during 2009, when

      PHG    began   to        offer        medical/hospitalization                            services   to   MSO’s

      beneficiaries as a non-contracted provider.




                                                                                                           page 11 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 12 of 28
                      Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




 10. On   May 9th, 2013, PHG and MSO executed their contractual agreement

    whereby PHG would offer its health-care services as MSO’s contracted

    provider. Please see, Exhibit 3.

 11. With    this agreement came increased coordination regarding MSO’s

    patients’ health-care services that were being provided by PHG in its

    hospital’s facilities.

 12. During    2013, the process of performing concurrent and retroactive

    utilization review (“auditorías”) was implemented by MSO, whereby

    MSO’s representatives would visit PHG’s facilities to review in person

    MSO’s patients’ medical/clinical records to confirm its beneficiaries’

    actual medical/hospitalization needs and to verify the quality of the

    services that were rendered to them. These representatives were referred

    to as “concurrent review nurses” or CRNs in MSO’s Providers Manual.

 13. On   February 3, 2014, MSO utilization reviewer (“auditora” or CRN) María

    Arraizaga sent an e-mail to Evelyn Ríos of PHG’s Utilization Department’s

    administrative assistant to identify PHG “open cases” that were being

    “served” during MSO’s utilization review visits (“auditorías”).

 14. These    utilization reviews allowed MSO to be fully informed of the

    medical/hospitalization services that were provided by PHG to MSO’s

    beneficiaries on a contemporaneous manner.

 15. As   the volume of patients increased, the balance of MSO’s denied re-

    admissions cases exceeded the acceptable levels in the medical industry

    when compared to Medicare and with all other health plans.


                                                                                            page 12 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 13 of 28
                        Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




 16. During    the relevant period of time, PHG’s Utilization Department was

    composed by Dr. Benny Nieves, PHG’s Director of Medical Utilization and

    by his assistant Evelyn Ríos and they held their discussions with MSO’s

    reviewers        regarding          questioning                 why          several         PHG’s   patients’

    readmissions cases were “administratively denied” by MSO -a term that

    described the denials of those cases that were deemed “ineligible” by

    MSO for payment purposes but that were not cases that were the subject

    of any additional clinical reviews.

 17. The    uncontroverted testimony of witness Evelyn Ríos regarding MSO's

    Clinical Review Nurses ("auditoras") was that they would often neglect to

    visit PHG for months (e.g., from January 21, 2015 until April 22, 2015, a

    span of 92 days) thereby impeding PHG to file its claims within the 90

    days period that was established under Article 3.14 of the Health

    Services Agreement.

 18. On    June 4, 2015, at 3:00 p.m., PHG’s representatives met at the office of

    MSO subcontractor Varis at Chardón Avenue. MSO was represented in

    this meeting by Zoraida Méndez, Liliana Negrón and Margarita Roena

    (MSO Manager for Collections and Recollections); PHG, was represented

    by Dr. Benny Nieves and Sharon López and Evelyn Ríos. Dr. Nieves

    signed     his    notes      that        were         taken          during           that   meeting.    These

    contemporaneous notes reported, among other things that Varis would

    stop all its collections efforts pertaining to MSO payments of thirteen (13)

    readmissions cases that were discussed during that meeting.


                                                                                                         page 13 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 14 of 28
                      Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




 19. On   August 4, 2015, Dr. Benny Nieves sent an e-mail to PHG’s Auxiliary

    Administrator Sharon López about his conversations with Mr. Francisco

    Martínez, PHG Administrator during 2015, when Mr. Martínez had

    instructed Dr. Nieves to appeal MSO’s denial practices.

 20. On   August 4, 2015, Dr. Nieves explained that Dr. Nieves was under the

    impression that MSO’s letter was referencing to CMS’ Readmission

    Reduction Program (HRRP), but that this CMS program did not apply to

    Puerto Rico.

 21. On   October 26, 2015, Dr. Nieves decided that it was important to verify

    the alleged applicability of the MSO exclusion policy of denying any

    payments for readmissions cases and after reviewing CMS policies, Dr.

    Nieves submitted his letter via email transmission to MSO’s Hospital and

    Ancillary Executive Javier Torres, explaining that PHG had been unable

    to obtain any answer from MSO, and that Puerto Rico and Maryland had

    been excluded from the CMS’ HRRP program.

 22. CMS’s   Medicare sub-contractors or any other health care insurance

    companies have never applied the HRRP criteria for the readmission’s

    cases to Medicare’s beneficiaries in Puerto Rico.

 23. On   November 17, 2015, MSO’s Javier Torres wrote an e-mail to Lcdo.

    Martínez (PHG Administrator) to cancel their meeting that had been set

    for November 18, 2015. MSO’s Javier Torres stated that MSO would

    answer in writing “if Puerto Rico and Maryland were actually excluded

    from CMS’ HRRP program.”


                                                                                            page 14 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 15 of 28
                       Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




 24. In   the meantime, Dr. Nieves began correspondence with Iris Bermudez

    (PRFO@cms.hhs.gov). On November 25, 2015, CMS confirmed that the

    readmissions reduction program did not apply to Puerto Rico or to

    Maryland due to the “existing differences in the state laws defining

    hospitals” in the two jurisdictions. Please see, Exhibit 4.

 25. PHG’s    Dr. Nieves also contacted Puerto Rico’s Medicare Administrative

    Contractor (First Coast Service Options “FCSO”) and César Hernández

    (Operations Manager, FCSO) who then replied on December 2, 2015, and

    stated that FCSO did not regularly intervene with Medicare Advantage’s

    providers’ disputes.

 26. A    month later, MSO’s Javier Torres responded to PHG’s Dr. Nieves with

    letter dated December 15, 2015, that stated that Medicare CMS’ policies

    “were different than those being used by MSO” with respect to its

    providers such as PHG (essentially invalidating MSO’s provider’s letter

    dated 2 January 2014) and quoted “section 3.17 of the PHG-MSO

    contract agreement” and “Hospital Manual” (sections 7.1.3.1 and

    7.1.3.2), neither of which made any mention of any readmissions policy.

 27. By    that time, PHG had already prepared the initial list with 25 pending

    claims in the sum of $200,335.29 that was hand-delivered by PHG’s

    Sharon López to MSO during their meeting on December 22, 2015. This

    list included eleven readmissions claims.

 28. On    December 23, 2015, PHG’s Dr. Nieves wrote an email to Sharon

    López about the conversation that was held earlier that day. In this


                                                                                             page 15 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 16 of 28
                       Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




    email, Dr. Nieves stated the need for Sharon López to submit another

    letter to request an “Independent Review” as quickly as possible.

 29. As    these efforts for collections of monies persisted, PHG’s utilization

    department coordinated another meeting with MSO that was held on

    February 22, 2016, at MSO’s Puerto Rico offices.

 30. This   February 22, 2016, meeting’s agenda was prepared and/or was

    notified by MSO’s witness, Mr. Marcano.

 31. The    notes of this meeting were sent to Dr. Rafael Franjul Juliao (MSO

    Associate Inpatient Medical Director), Mr. Jorge Robles (MSO Director of

    Contracting) and Gina del Valle (MSO Utilization Management Director).

 32. On    February 22, 2016, the first meeting took place at 10:00 a.m. with

    Sharon López (PHG’s Auxiliary Administrator), Dr. Benny Nieves and

    Evelyn Ríos. MSO was represented by MSO’s witness José Marcano and

    Gladys Betancourt (MSO’s Claims Supervisor) and the main topic of

    discussion, according to the meeting’s notes that were taken by PHG’s

    Sharon López, was the pending balance of PHG’s accounts receivables (or

    “Aging Report”) that showed that MSO owed to PHG approximately

    $400,000 from 2013, 2014, 2015.

 33. During     this morning meeting, MSO’s Marcano notified to PHG’s

    representatives that the topic pertaining to the readmission’s claims

    would be discussed that same afternoon and during this second meeting,

    Dr. Nieves, Evelyn Ríos, Beatríz Medina (PHG’s insurance agent) and Dr.

    Leonardo Valentín González were present. MSO was being represented


                                                                                             page 16 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 17 of 28
                       Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




    by: Mr. Marcano and Dr. Franjul and Mr. Javier Torres (MSO’s Hospital

    and Ancillary Executive), Other topics that were discussed during that

    afternoon of February 22, 2016, were other patients’ registrations with a

    pending balance in “the additional sum of approximately $240,000” that

    were also being owed by MSO.

 34. During    the afternoon meeting, Dr. Franjul expressed that PHG’s

    “readmissions percentage was higher than those of other hospitals in the

    island.” Dr. Leonardo Valentín testified that he explained to Dr. Franjul

    that PHG had its own unique peripheral-vascular practice that very often

    would require medical/hospitalization treatments that were different

    from those of other hospitals in the island and that Dr. Franjul had been

    open to this idea and that as a result of these explanations Dr. Franjul

    had agreed to allow PHG to file those appeals of cases that were covered

    during the period from February 2016, and onwards and that Dr. Franjul

    had arranged for additional MSO utilization review visits to be conducted

    as “MSO’s retroactive reviews” rather than MSO continuing to notify and

    PHG continuing to receive MSO “administrative denials.”

 35. PHG’s    Evelyn Ríos testified that the former part did materialize but no

    other MSO personnel subsequently arrived at PHG facilities to conduct

    any retroactive reviews of these cases that had already received MSO’s

    “administrative denials” before February 2016.

 36. PHG’s    Evelyn Ríos testified that the result was that the first case that

    was appealed by PHG and that was listed in PHG Ms. Evelyn Ríos’


                                                                                             page 17 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 18 of 28
                      Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




    business records is that of the patient and MSO beneficiary Nelson

    Repollet.

 37. On   May 23, 2016, PHG was provided with MSO’s “Review Report” that

    was conducted by MSO auditor Veronica Medina. This audit report had

    listed exactly the same two hundred fiftynine claims that were in

    controversy in this arbitration claim.

 38. On   or around May/June 2016, PHG’s billings department had new

    leadership under PHG’s witness Leida Tirado, who testified of the

    renewed collection efforts of these previous claims.

 39. PHG   constantly and consistently insisted that MSO had to pay for any

    “late” claims for services rendered as well as for any readmission cases.

 40. These    PHG efforts resulted in MSO supposedly agreeing to re-open the

    applicable time periods for re-processing the same pending claims and

    the list or table of these pending claims was circulated during April, May

    and June of 2016.

 41. On   June 15, 2016, and on June 30, 2016, PHG re-stated its written

    request for the “good faith meeting” via PHG legal counsel Rosario Urdaz’

    letter.

 42. On   October 13, 2016, PHG requested from MSO to review 184 of the

    previously rejected claims.

 43. On   December 5, 2016, PHG’s legal counsel received the communication

    from MSO’s Director of Legal Affairs that re-affirmed MSO’s previous




                                                                                            page 18 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 19 of 28
                        Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




    determination dated June 13, 2016, that had rejected these two hundred

    fiftynine claims.

 44. On   December 29, 2016, PHG’s attorneys sent PHG’s settlement offer

    letter to MSO’s attorneys Mr. Ramón Dapena and Ms. Laura Torres,

    pertaining to these two hundred fiftynine claims.

 45. PHG’s    letter with this settlement offer letter has remained unanswered

    until this date.

 46. After    communicating              with         Jay        Miranda              (MSO’s   Pro-Care   Unit

    Supervisor), PHG’s billing department continued its communications

    with MSO’s Marcano and other MSO personnel while attempting to

    collect payments for services rendered to MSO’s beneficiaries. As

    examples of these constant communications, the email message that was

    sent by MSO’s Marcano on February 23, 2017, the letter of April 12,

    2017, that was sent by PHG’s Leida Tirado, inviting MSO’s Marcano to

    visit PHG facilities to discuss these pending claims.

 47. On   April 24, 2017, PHG’s Tirado sent her letter to MSO’s Liliana Negrón,

    MSO’s Provider Department, requesting MSO’s payment of PHG’s

    services rendered to MSO beneficiaries.

 48. Another   meeting was held on May 3, 2017, at 2:00 p.m., at MSO’s office

    at #411 Calle Segarra, Bechara Industrial Park and PHG’s Leida Tirado,

    Frances del Valle and MSO’s Mr. Marcano participated.

 49. During   this meeting, PHG’s billing department inquired about the status

    of past claims, including from January through November 2016. MSO’s


                                                                                                    page 19 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 20 of 28
                      Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




    Marcano refused to discuss these claims and alleged that PHG had

    submitted “late” claims, that PHG had not visited MSO’s Claims

    Department as MSO’s Marcano had expected MSO’s providers would do.

    MSO’s Marcano also stated that only PHG’s Dr. Nieves and Evelyn Ríos

    had previously visited MSO’s facilities.

 50. On    May 17, 2017, MSO’s Marcano responded to PHG Tirado’s letter of

    April 12, 2017 by stating that PHG’s claims pending “were over 90 days

    late” and would not be paid by MSO.

 51. The   follow-up meeting to this denial decision was held on June 8, 2017,

    at PHG 8 Avenida Las Cumbres, Guaynabo. PHG was being represented

    by: Frances del Valle and Olga Cruz and PHG’s Administrator María

    Mejias, and MSO was represented by José Marcano and Jay Miranda,

    and Marilyn Romero also participated via telephone call, while PHG Dr.

    Nieves briefly joined in this meeting.

 52. During   this meeting of June 8, 2017, MSO’s Marcano referred to the

    letter dated May 17, 2017. After the meeting was held, on or around

    June 8, 2017, PHG’s Tirado was informed about this meeting and PHG’s

    Tirado read the notes that were taken by PHG’s Olga Cruz, who testified

    that PHG had also continued with its collection efforts of these claims by

    contacting MSO’s Zoraida Méndez Román (MSO’s Associate VP of

    Contracting).




                                                                                            page 20 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 21 of 28
                     Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




 53. Another   meeting was supposed to be held on June 25, 2017, to further

    discuss these pending claims, but ultimately, no additional payments for

    these claims were received anytime thereafter.

 54. On   September 13, 2017, PHG’s utilization department’s Evelyn Ríos and

    PHG’s billing and collection department’s Leida Tirado and Frances del

    Valle went to another meeting that was held with MSO’s José Marcano,

    Jay Miranda and Marilyn Romero, to discuss several matters that

    included the pending claims for 2014-2017.

 55. On   September 20, 2017, PHG lost any electrical power due to the

    combined effects of Hurricane Irma and Hurricane María. During this

    time of crisis, any further collection efforts were halted while PHG’s

    hospital’s facilities struggled to offer any services during this national

    emergency.

 56. After   this emergency period, PHG’s Evelyn Ríos contacted MSO’s

    Utilization Department to try to reach an agreement about the pending

    appeals process that could then be implemented after the passage of

    these hurricanes.

 57. On   January 24th, 2018, MSO’s counsel Ramón E. Dapena sent his letter

    that stated that MSO had “received your email of January 4, 2018,

    advising of Professional Hospital Guaynabo ("PHG")'s one-page Health

    Care Commercial Demand for Arbitration form filed before the American

    Arbitration Association ("AAA")” and that included the Hospital Services

    Agreement ("HSA") that had been in effect since May 9, 2013.


                                                                                           page 21 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 22 of 28
                           Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




 58. MSO    then moved for the dismissal of this arbitration claim by alleging

    that “the contractual time bar defense set forth in Article 9.3 of the HSA.”

 59. MSO    rested on its argument that: “Article 9.3 of the Dispute Resolution

    clause in the HAS” states as follows:

       “If Hospital is not satisfied with resolution of any matter in
       controversy submitted to the MSO, and/or the Exeutive
       Management of the MSO, the matter in controversy shall be
       submitted to binding arbitration in accordance with the
       Commercial Rules of the American Arbitration Association
       within sixty (60) days of the last attempted resolution…”.

 60. PHG    responded that “MSO’s argument that: “the sixty (60) day time bar

    is relevant at this juncture because PHG presented this arbitration

    demand almost a full year after its last attempted resolution of the

    disputed claim, in contravention of Article 9.3 of the HSA. PHG's

    December         29,     2016           letter        reflecting            claimant's       "last   attempted

    resolution”, at the very least, is misleading, due two simple reasons:

            (1)   “Exhibit C-374, the “PHG's December 29, 2016 letter” was
                  never responded to by either counsel Dapena and/or by
                  counsel Torres.”

            (2)   “During May and June of 2017, PHG’s employees had held at
                  least two consultations with Mr. José Marcano, MSO’s
                  Claims Manager and the subject matters that were then
                  discussed by them must have included the final disposition
                  of all the pending invoices.”

 61. More   recent e-mail transmissions by and between PHG’s Evelyn Ríos and

    MSO’s         Yanisse      García            (MSO’s            Inpatient             Supervisor,     in   Health

    Management, Inc., and Ms. Cianela Rivera Sánchez (MSO’s Supervisor of

    Intrahospital Utilization and Revision) are dated July 6, 2018. In these

    electronic transmissions, MSO’s Yanisse García expressed her belief
                                                                                                          page 22 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 23 of 28
                      Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




    “that she was only able to discuss patients” … “that were listed after

    patient/beneficiary Celestino González González” because “the others

    were part of a legal case.”

 62. PHG’s   witness Evelyn Ríos testified that she had already inquired from

    MSO’s utilization reviewer (“auditora”) María Arraizaga as to why these

    re-admissions cases were denied and that MSO Arraizaga had insisted

    that MSO’s re-admissions exclusion policy had been “contractually

    agreed to” by PHG, and these readmissions claims “had been excluded

    from any reimbursement.”

 63. PHG’s   Evelyn Ríos testified that Evelyn Ríos and Dr. Nieves did not find

    any such exclusion clause either in the PHG/MSO contractual

    agreement or in then-current CMS’ Providers’ Manual.

 64. PHG’s   witness Evelyn Ríos also testified that Evelyn Ríos and Dr. Nieves

    had also searched for any MSO’s previous letters addressed to MSO’s

    providers (“cartas circulares”) about this subject to no avail.

 65. PHG’s   witness Evelyn Ríos also testified that Evelyn Ríos and Dr. Nieves

    had constantly been asking from other MSO’s utilization reviewers for

    any satisfactory explanation for MSO’s denials of these readmission’s

    cases.

 66. On   September 12, 2018, the Honorable Jose R. Negron-Fernandez held

    that Article 9.2 of the HSA did not establish a time period for PHG to

    move to the second step of the administrative appeal process and that

    the HSA did not provide for the scenario in which MSO’s Executive


                                                                                            page 23 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 24 of 28
                        Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




    Management “doesn’t make a recommendation or makes one after the 15

    business day period expired”.

 67. On   September 12, 2018, the Honorable José R. Negrón-Fernández held

    that the HSA does not define “the last attempted resolution” and that “It

    cannot be concluded that the December 5, 2016 email is the “last

    attempted resolution” contemplated by Art. 9.3 of the HSA.”

 68. On   September 12, 2018, the Honorable Jose R. Negron-Fernandez held

    that “In conclusion, MSO didn’t establish contractual time bar defense by

    a preponderance of the evidence.”

 69. During   the arbitration hearings, MSO did not rebut this valid conclusion.

    During her testimony, MMM Holdings’ legal counsel, witness Eyminel

    Viel (retroactively) claimed that counsel Eyminel Viel was a member of

    the    “Executive      Management                   of      MSO”           and            that   the   “Executive

    Management of MSO” and PHG had held this “executive meeting”

    meeting on March 16, 2016, that this meeting had counted both as the

    “good faith meeting” as well as the “executive management” meeting.

    Nevertheless, during cross-examination, MSO witness Eyminel Viel had

    to admit that she had never announced herself to PHG as “one of the

    members of the “Executive Management of MSO”. More importantly, said

    meeting of March 16, 2016 was held on a date that certainly was before

    the “Table” that listed the two hundred fiftynine claims had even been

    prepared! The specific information regarding said “table” is further

    discussed herein-below.


                                                                                                            page 24 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 25 of 28
                       Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




 70. It   is true that “in passing over a contractual time bar defense, the issue

     is generally one of reasonableness of its enforceability.”

 71. “Moreover,    even if time limits are clear, late filing will not result in the

     dismissal of the grievance if the circumstances are such that it would

     be unreasonable to require strict compliance with the time limits

     specified by the agreement.”

 72. And    “it has been held that “time limits have been waived by a party in

     recognizing and negotiating a grievance without making clear and

     timely objection.”

 73. MSO     alleged that state laws and/or state regulations are inapplicable to

     the contractual relationship existing between PGH and MSO, since MSO

     is a “Medicare Advantage Organization” (“MAO”).

 74. MSO     alleged that the “contractual statute of limitations defense” soon

     after PHG initially filed this arbitration claim in 2017, even without

     allegedly knowing which where the two hundred fiftynine claims that

     PHG had included in this arbitration claim.

 75. This    sole fact should be sufficient to show that MSO did not take into

     consideration any of the facts or the relevant history of all the meetings

     and of all the previous collections efforts that had taken place regarding

     exactly the same two hundred fifty nine claims, before MSO could have

     judiciously decided whether to validly raise this alleged blanket defense,

     that as a matter of fact, does not withstand any further scrutiny.




                                                                                             page 25 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 26 of 28
                        Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




 76. MSO     raised its “statute of limitations defense” by referring to Section 9.3

    of the contractual agreement entered by MSO and PHG. “Article 9,

    Dispute Resolution” states the conditions that had to be met by the

    parties as part of the agreed-upon dispute resolution process. “The MSO

    and Hospital agree to meet and confer in good faith to resolve any

    problems or disputes that may arise regarding the interpretation of this

    Agreement.”

 77. The   “trial” evidence shows that MSO never actually provided to PHG the

    “good faith meeting” that should have taken place for the purpose of

    being able to “confer in good faith” about the two hundred fifty nine

    claims that PHG had already submitted to MSO prior to April 16, 2016,

    which are the same claims that were included in the Table that was

    admitted in evidence, that is dated April 18, 2016.

 78. The   “good faith meeting” was never granted by MSO. Therefore, no full

    contractual dispute resolution process was provided by MSO although

    this was required under the terms of the parties’ contract.

 79. Also,   Article 9.2 of the parties’ contract states as follows: “If Hospital is

    not satisfied with resolution of any matter in controversy submitted to

    the MSO, the matter in controversy shall be submitted to the Executive

    Management of the MSO, at which time the disputed matter will be

    considered and Hospital will be afforded an opportunity to present

    supporting statements and documentation.” Please see: Exhibit 3.




                                                                                              page 26 of 28
Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 27 of 28
                        Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




 80. PHG’s     legal counsel Arturo Negrón Vargas testified that on December 29,

    2016, counsel Negrón submitted PHG’s settlement offer; that PHG had

    been waiting for MSO’s final response to his settlement offer before filing

    this arbitration claim.

 81. The     evidence    is      that        MSO           had         already           taken   its   “executive

    management’s” decision of never responding to this settlement offer.

 82. During     the arbitration hearings, testimony was heard that prior to the

    events of Hurricanes Irma and Maria, PHG’s billing department’s

    representatives had continuously met with MSO’s providers department’s

    representatives and that every time that PHG’s representatives made any

    inquiries about the pending status of the “old” billing claims, MSO’s

    employees -including witness Mr. Marcano’s responses were that “they

    were not going to discuss this matter because it was being handled by

    [their] legal counsel” (“Eso está en abogados”).

 83. Lastly,   "The claim should not have beeen dismissed unless it is clear that

    the Claimant has no right to remedy under any state of facts that can be

    proven in support of his claim." Please see: Pressure Vessels v. Empire

    Gas, 137 D.P.R. 497, 505 (1994).

 84. In   summary, this Honorable Court should review and set aside the

    arbitrator’s “manifest disregard of the law”.




                                                                                                       page 27 of 28
 Case 3:20-cv-01440-PAD Document 1 Filed 08/24/20 Page 28 of 28
                         Professional Hospital Guaynabo, Inc. v. MSO Puerto Rico / Complaint




   WHEREFORE, Plaintiff, Professional Hospital Guaynabo, Inc., respectfully

requests this Honorable Court to take notice of this Petition of Vacatur of

Arbitration Award, and to grant such relief as Your Honor may be determine

to be just and proper.

  RESPECTFULLY SUBMITTED.

  In Miami, Florida, this 24th day of August 2020.




                                          s/Francisco M. López-Romo
                                           FRANCISCO M. LOPEZ-ROMO
                                           USDC No.: 118314
                                           P.O. Box 331823
                                           Coconut Grove, Florida 33233
                                           Telephone: 305-772-5577
                                           Email: lopezromo@gmail.com




                                                                                               page 28 of 28
